UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

UNITED STATES OF AMERICA )
)

)

v. ) Case No: 09-cr-288-RCL

)

LAMONT BARNES, )
)

Defendant. )

)

MEMORANDUM OPINION

 

Before the Court is defendant Lamont Bames’ motion [ECF Nos. 45, 46] to reduce his
sentence pursuant to 18 U.S.C. § 3582(0)(2). This motion is based on Amendment 782 to the
United States Sentencing Guidelines and must be analyzed under the “two step inquiry” set forth
in Dillon v. United States, 560 U.S. 817 (2010). Under Dillon’s test, the Court must first determine
if Mr. Bames is eligible for a sentence reduction under § 3582(0)(2) and then determine whether
or a not such a reduction is warranted according to the factors enumerated in 18 U.S.C. § 35 53(a).
After considering Mr. Bames’ motion, the record in this case, and the applicable law, the Court
will deny Mr. Bames’ motion because he is ineligible for a sentence reduction under 18 U.S.C. §
3582(¢)(2).

I. BACKGROUND

In 2009, Mr. Bames was charged with conspiracy to distribute and possess with the intent
to distribute 50 grams or more of cocaine base (crack), intentionally distributing 5 grams or more
of cocaine base (crack), and intentionally distributing 50 grams or more of cocaine based (crack),
all in violation of various provisions of 21 U.S.C. § 841. Mr. Bames entered into a plea agreement,

under which he agreed to plead guilty to the second count. He and the government agreed that 84

months was the appropriate sentence of imprisonment This Court entered a judgment of
conviction on October 25, 2011, and sentenced Mr. Bames to 84 months imprisonment Mr.
Bames filed his motion to reduce his sentence on February 2, 2015.

II. LEGAL STANDARDS

Courts may modify terms of imprisonment once they have been imposed when “a
defendant . . . has been sentenced to a tenn of imprisonment based on a sentencing range that has
subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(0) . . . after
considering the factors set forth in section 3553(a) to the extent that they are applicable, if such a
reduction is consistent with applicable policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(0)(2). On April 30, 2014, the Sentencing Commission submitted to Congress
Amendment 782, proposing a downward revision to sentencing ranges for drug trafficking
offenses (sometimes referred to as “all drugs minus two”), and Amendment 788 which allows for
the retroactive application of Amendment 782. Amendment 782 affects U.S.S.G. § 2Dl.1, which
discusses the base offense levels for the manufacture, importation, exportation, or trafficking of
drugs, and attempt or conspiracy to commit such offenses. Amendments 782 and 788 became
effective on November 1, 2014. The policy statement regarding Amendment 782 is contained in
U.S.S.G. § 1B1.10.

Courts follow a two-step approach when determining whether a sentence reduction is
warranted under § 3582(0). Dillon, 560 U.S. at 826. First, the court determines whether a
defendant is eligible for a sentence reduction and to what extent Id. at 826-27. The court must
“‘determin[e] the amended guideline range that would have been applicable to the defendant’ had
the relevant amendment been in effect at the time of the initial sentencing.” Id. at 827 (quoting

U.S.S.G. § lBl.10(b)(l)). However, “[c]ourts generally may ‘not reduce the defendant’s term of

imprisonment under 18 U.S.C. § 3582(c)(2) . . . to a term that is less than the minimum of the
amended guideline range’ produced by the substitution Only if the sentencing court originally
imposed a term of imprisonment below the Guidelines range does § lBl.lO authorize a court
proceeding under § 3582(c)(2) to impose a term ‘comparably’ below the amended range.” Id.
(citing U.S.S.G. § lBl.lO(b)(Z)(A)_(B)).

If the defendant is eligible for a sentence reduction, the court moves on to step two, which
is “to consider any applicable § 3553(a) factors and determine whether, in its discretion, the
reduction authorized by reference to the policies relevant at step one is warranted in whole or in
part under the particular circumstances of the case.” Dillon, 560 U.S. at 827.

III. ANALYSIS

The Court finds that Mr. Bames is not eligible for a sentence reduction Mr. Bames was
found to be in possession of 29.7 grams of cocaine base (crack). See Presentence Investigation
Report (PSR) 1[ 5, ECF No. 33. At the time of his sentencing, this resulted in a base offense level
of 26 under U.S.S.G. § 2D1.1. Id. 11 11. Mr. Bames was found, however, to be a career offender
under U.S.S.G. § 4Bl.1. ld. 1111 l7, 30. “A defendant is a career offender if (1) the defendant was
at least eighteen years old at the time the defendant committed the instant offense of conviction;
(2) the instant offense of conviction is a felony that is either a crime of violence or a controlled
substance offense; and (3) the defendant has at least two prior felony convictions of either a crime
of violence or a controlled substance offense.” U.S.S.G. § 4B1.l(a). Thus, under the career
offender provisions, his offense level was 34. See PSR 11 17 . He was given a three level reduction
for acceptance of responsibility, resulting in a total offense level of 31. Id. 1111 18-20.

Where defendants are sentenced based on their status as a career offender as opposed to

any otherwise applicable advisory Guidelines range, Amendment 782 does not have the effect of

lowering the applicable guidelines range and defendants are not entitled to relief under 18 U.S.C.
§ 3582(c)(2). See United States v. Izenberg, 645 F. App’X 614, 617 (10th Cir. 2016); United States
v. Thomas, 775 F.3d 982, 983 (8th Cir. 2014) (“Amendment 782 amended § 2D1.1. lt did not
lower the sentencing range established for a career offender by § 4Bl.1. Therefore, [the
defendant’S] ‘applicable guidelines range’ was unaffected by Amendment 782.”). Because Mr.
Bames’ sentence was based on the career offender guidelines, he is not eligible for a sentence
reduction under Amendment 782, which only affects the drug quantity guidelines Thus, Mr.
Bames does not pass the first step of Dillon and the Court will deny his motion.
IV. CONCLUSION

For the foregoing reasons, the Court finds that Mr. Bames is not eligible for a sentence

reduction. His motion will be denied. A separate Order accompanies this Memorandum Opinion.

Date; Augusr i, 2017 ira C`g?§¢L/»W.

Ro§€e C. Lamberth
United States District Judge